Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12/7/21.  As directed by the amendment: claims 1-5, 8, and 10-11 have been amended, claim 9 has been cancelled, and claims 19-20 have been added.  As such, claims 1-8 and 10-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 12/7/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through YouTube video is not being considered as Examiner was not able to view the video as it appears to have been removed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 4 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the amendments to claim 1 which set forth that the distal end of the push rod assembly includes an attachment member and the attachment includes a first set of electrical contacts that electrically connect to a second set of electrical contacts associated with the attachment member are directed towards the subject matter shown in Figs. 38-40 which supports a thermal sensor but does not support the sensor being an oxygen sensor or a blood flow sensor.  Thus the disclosure as originally filed does not provide support for the sensor being an oxygen or blood flow sensor and is new matter.
Regarding claim 20, the amendments to claim 1 which set forth that the distal end of the push rod assembly includes an attachment member and the attachment includes a first set of electrical contacts that electrically connect to a second set of electrical contacts associated with the attachment member are directed towards the subject matter shown in Figs. 38-40 and does not support a sensor configured to obtain information regarding operation of the device, the sensor being a force sensor, gyroscope or an accelerometer.  Thus the disclosure as originally filed does not provide support for the sensor that obtains information regarding operation of the device, the sensor being a force sensor, gyroscope, or an accelerometer and is new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally straight” in claim 19 (3 instances) is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what qualifies, or does not qualify, as being ‘generally straight’.

Claim Interpretation
The claim limitation “a user can grasp any of the first, second or third handle portions independently to use the percussive therapy device” (claim 19) is being interpreted in light of the disclosure to mean that each of the first, second, and third handle portions at any one time must be able to be grasped and the device used independently, such as shown in Figs. 3-5 of parent application 17/018099, and not interpreted as only one of the first, second, or third handle portions must be grasped and used individually.  In other words, the claim limitation sets forth that each of the conditions shown in Figs. 3-5 of parent application 17/018099 is present in the claim and not that only at least one of the conditions is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (2021/0128402).
Regarding claim 11, the use of the Dai system includes a method of providing at least one therapeutic effect to a user (percussion and thermal effect, see abstract for example) which includes the steps of obtaining a percussive therapy device including a housing, an electrical source, a motor positioned in the housing, a switch for activating the motor, a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Figs. 16-18 and 22-23, para. 0084-0085, 0098-0099 for example; housing defined by elements 9 and 16, electrical source 5, motor 10, switch 3, push rod assembly defined by elements 12 and 13), obtaining an attachment configured to be operatively and electrically connected to the percussive therapy device and configured to provide at least one therapeutic effect to the user (see Fig. 18, attachment 20, see abstract and para. 0098 “fastening contact 23 and the conductive contact for the heating/cooling attachment 22), operating the percussive therapy device using the attachment (see para. 0099 and 0117 for example).
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe (2020/0268594) in view of Pepe (2017/0304145) hereinafter Pepe ‘145, and Nichols (2013/0046212).
Regarding claim 1, Pepe shows a therapy system (see Figs. 1-16 and abstract for example) which includes a therapy device including a housing (see Fig. 1 for example, device 102 with housing as shown), an electrical source (see para. 0038 and 0041 “power source”), a motor positioned in the housing (see para. 0015 and 0044, “brushless motor 138”), a push rod assembly operatively connected to the motor (push rod assembly 107, see also Fig. 13), wherein a distal end of the push rod assembly includes an attachment member (see Fig. 5-6 and 10 and para. 0037 and 0041, attachment member 110/122), and an attachment configured to be operatively connected to the attachment member of the therapy device to provide at least one therapeutic effect to a user (see Fig. 1, attachment 100, see para. 0035, massage effect and warming or cooling effect), wherein the attachment includes an electrical contact that electrically connect to electrical contact associated with the attachment member when the attachment is operatively connected to the attachment member (see Fig. 8 and 10, electrical contact 120 of the attachment member and electrical contact 116 of the attachment, see para. 0038 and 0041 for example).  One of ordinary skill in the art would recognize from Fig. 13 the presence of a reciprocating structure and thus a percussive therapy device/system (motor with an eccentric pin that arguendo that this is not the case, Pepe ‘145 discloses a similar therapy device which includes a switch for activating a motor which reciprocates a push rod assembly to provide percussive therapy (see Pepe ‘145 para. 0005 and 0023 which discloses percussion therapy, para. 0026 regarding motor 20 driving push rod 18, para. 0027 which discloses switch 26 to activate the motor).  Pepe is silent as to including a switch for activating the motor; however, Pepe ‘145 discloses a similar therapy device which includes a switch for activating a motor which reciprocates a push rod assembly to provide percussive therapy (see Pepe ‘145 para. 0005 and 0023 which discloses percussion therapy, para. 0026 regarding motor 20 driving push rod 18, para. 0027 which discloses switch 26 to activate the motor) and it would have been obvious to one of ordinary skill at the time the invention was made to modify the Pepe system to include a switch, as taught by Pepe ‘145, in order to provide the required elements (switch) to actuate the device.  The now modified Pepe system is silent as to the electrical contacts of the attachment and the attachment member being sets of plural contacts each; however, Nichols teaches a therapy device which includes first and second sets of electrical contacts, plural each, between a therapy attachment and an attachment member of the device (see para. 0030, device attachment member having a pair of electrical contact pads, one positive and one negative in polarity, which electrically connects to corresponding pads on attachment head 14).  Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s first and second electrical contacts to be sets of contacts, plural each, as taught by Nichols, in order to provide electric power between the two parts with positive and negative polarity contacts (see Nichols para. 0030).
Regarding claim 3, the modified Pepe system attachment includes an actuator configured to provide the at least one therapeutic effect to the user, the actuator including at least one of a vibration .  

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, and Nichols as applied to claim 1 above, and further in view of Dai.
Regarding claim 2, the modified Pepe system is silent as to the attachment including a sensor configured to obtain biometric data of the user (note that Pepe ‘145 discloses a temperature sensor that obtains biometric data, temperature, of the user, see Pepe ‘145 para. 0009 and 0029, sensor 31, but this sensor is not located in the attachment); however, Dai teaches a similar percussive therapy system which includes such a sensor in the attachment (see Dai para. 0130 temperature sensor 2303 located in attachment 2309, see Fig. 23).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Pepe system to include a sensor in the attachment, as taught by Dai, in order to provide for measurement of temperature.
Regarding claim 4, the modified Pepe system’s sensor includes at least one of a thermal sensor, an oxygen sensor, and a blood flow sensor (see Dai para. 0130, see also Pepe ‘145 para. 0009 and 0029; thermal sensor).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, and Nichols as applied to claim 1 above, and further in view of Giraud et al. (2015/0305969), DeBenedictis et al. (2015/0216719), and Dai.
Regarding claim 5, the modified Pepe system is silent as to providing a routine controller configured to initiate a protocol to provide user instructions to apply the attachment to a first body part; however Giraud teaches a similar system which includes a routine controller configured to initiate a protocol to provide user instructions to apply the attachment to a first body part (see Giraud abstract .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, and Nichols as applied to claim 1 above, and further in view of Giraud.
Regarding claim 6, the Pepe system is silent as to being configured to determine at least one characteristic of the attachment; however, Giraud teaches a similar therapy device which is configured to determine at least one characteristic of an attachment (see Giraud Fig. 1 which shows the device which receives one of a plurality of different attachments, para. 0088 which determines a characteristic of the attachment, “name of the head distinguished”, see also para. 0112-0113).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system to include the ability of the device to detect a characteristic of the attachment, as taught by Giraud, in order to provide the ability to identify the type of attachment connected (i.e. heating or cooling attachment) for particular use.
Regarding claim 7, the modified Pepe system’s at least one characteristic of the attachment includes a type of the attachment, a sensor of the attachment, and an actuator of the attachment (see Giraud para. 0088 and 0112-0113, determines type of attachment/actuator).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, and Giraud as applied to claim 6 above, and further in view of Marton et al. (10,314,762).
Regarding claim 8, the modified Pepe system is silent as to the attachment being configured to wirelessly transmit the at least one characteristic to the device; however, Marton teaches a similar percussive therapy device which includes a wireless communication module configured to transmit data (see Marton col. 37 ln. 38 through col. 39 ln. 19 and Fig. 35-36 for example, communication of data to a remote device such as a smart phone via wireless Bluetooth module).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s to send data, such as the characteristic of the attachment provided via Giraud, .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, and Nichols as applied to claim 1 above, and further in view of Estes (2009/0326540) and Engelmore (4,533,796).
Regarding claim 10, the modified Pepe system includes a set of electrical contacts of the attachment member which is in electrical communication with the electrical source and the attachment including electrical contacts such that when the attachment is removably secured to the attachment member the attachment is electrically connected to the device (see Pepe para. 0038 and 0041 disclosing the electrical contacts, modified in view of Nichols to each include positive and negative polarity).  The modified Pepe system is silent as to the attachment member including first and second balls biased outwardly therefrom which provide removable connection and also provide electrical contact; however, Estes teaches a well-known male attachment member which includes first and second outwardly biased balls (see Estes Fig. 3-4 outwardly biased balls 140) and Engelmore discloses biased ball type connectors which provide electrical contacts (see Engelmore col. 2 ln. 64 through col. 3 ln. 3). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device’s attachment member to include outwardly biased balls, as taught by Estes, and for these biased balls to be the electrical contacts, as taught by Engelmore, as this is a well-known mechanism for providing a detachable connection between two elements with electrical connection and would have been obvious substitution of one known mechanism for another.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, and Nichols as applied to claim 1 above, and further in view of Hirosawa (JP 4-47440) (see attached machine translation).
Regarding claim 19, the modified Pepe is silent as to the housing including first, second, and third handle portions that cooperate to at least partially define a handle opening, the handle portions each defining coplanar axes and which are generally straight such that a user can grasp any of the first, second or third handle portions independently to use the percussive therapy device; however Hirosawa teaches a similar therapy device which includes such a handle configuration (see Hirosawa annotated Fig. 2b below and pg. 4 ln. 34-37, Fig. 2a and 2b showing the handle portion axes being co-planar).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s housing to be shaped as taught by Hirosawa, in order to provide the ability for the user to massage hard to reach areas (see Hirosawa pg. 4 ln. 34-37).

    PNG
    media_image1.png
    656
    775
    media_image1.png
    Greyscale




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, and Nichols as applied to claim 1 above, and further in view of Hoffmann et al. (2013/0281897).
Regarding claim 20, the modified Pepe system is silent as to the attachment including a sensor configured to obtain information regarding operation of the device, the sensor including at least one of a force meter, gyroscope, and an accelerometer; however, Hoffmann teaches a similar percussive therapy device which includes such a sensor on an attachment (see Hoffmann para. 0032 discloses use .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Pepe (2020/0268594) and Thomassen (2017/0049278).
Regarding claim 12, the Dai method’s at least one therapeutic effect includes percussion, heating, and cooling (see Dai para. 0098-0099 for example), but is silent as to including vibration and exfoliation effects; however, Pepe teaches a similar device which includes vibration effect (see Pepe para. 0037 vibration generator 162), and Thomassen teaches a similar system including an exfoliating therapeutic effect (see Thomassen para. 0015 and 0057, Fig. 1-2 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dai method to include an attachment which provides exfoliating therapeutic effect, as taught by Thomassen, and which provides vibration therapeutic effect, as taught by Pepe in order to provide additional therapeutic effects for the user’s skin in particular.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Hoffmann.
Regarding claim 14, the Dai method is silent as to the step of providing a recommendation to the user, generated from at least one of the thermal data, blood-oxygen data, blood flow data, angular position data, linear position data, and force magnitude data; however, Hoffmann teaches a similar .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Goldstein (2018/0008512) and DeBenedictis.
Regarding claim 15, the Dai method includes the step of providing the therapeutic effect to a first body part of the user (ordinary use of Dai on the user, see para. 0099 for example), and includes a thermal sensor (see Dai para. 0130), but is silent as to monitoring the temperature until it reaches a predetermined temperature and providing user instruction to cease providing the effect to the body part; however, Goldstein teaches a similar massage therapy including providing user instructions to move therapeutic applications to various parts of the user’s body (see Goldstein para. 0079 and 0100-0101) and DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dai method to further provide user instruction, as taught by Goldstein, to apply the therapy until a predetermined target temperature has been reached, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Giraud.
Regarding claim 16, the Dai method is silent as to the at least one therapeutic effect is provided in accordance with a protocol; however, Giraud teaches a similar therapy system/method which includes providing therapeutic effect in accordance with a protocol (see Giraud para. 0088 and 0112-0113, UI provides a protocol to use one type of attachment and change to another type of attachment).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dai method to provide the therapeutic effect in accordance with a protocol, as taught by Giraud, in order to provide the user directions to use various types of massage heads to receive different therapeutic effects (Giraud para. 0088).
Regarding claim 17, the Dai method is silent as to determining at least one characteristic of the attachment; however, Giraud teaches a similar therapy device which is configured to determine at least one characteristic of an attachment (see Giraud Fig. 1 which shows the device which receives one of a plurality of different attachments, para. 0088 which determines a characteristic of the attachment, “name of the head distinguished”, see also para. 0112-0113).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dai method determine a characteristic of the attachment, as taught by Giraud, in order to provide the ability to identify the type of attachment connected (i.e. heating or cooling attachment) for particular use.
Regarding claim 18, the modified Dai method includes the step of providing a prompt communicating the at least one characteristic of the attachment to the user (see Giraud para. 0088 “a screen to display at least one of the following kinds of data: … name of the head distinguished”).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785